Case 5:19-mj-03593 Document1 Filed on 12/25/19 in TXSD Page 1 of 1

AO 91 (Rev. 11/11} Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas
United States of America

v.
Marcos Alberto ESTRADA-Vazquez Case No.

Nee Nee ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 23, 2019 in the county of Webb in the

 

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United
States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 23, 2019 the defendant Marcos Alberto ESTRADA- Vazquez was apprehended near Laredo, Texas. After a
brief interview it was determined that, Marcos Alberto ESTRADA- Vazquez was an undocumented alien from Mexico and
subsequently placed under arrest. Further investigation revealed that Marcos Alberto ESTRADA- Vazquez was previously

REMOVED from the United States on 11/05/2019 at Laredo, Tx. There is no record that Marcos Alberto ESTRADA- Vazquez has
applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter the United States after
deportation.

(_]continued on the attached sheet. /S/Joshua Steele

Complainant's signature

 

Joshua Steele , Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: December 26, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _ U.S. Magistrate Judge
Printed name and title

 
